Citation Nr: 0947450	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  05-21 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for pulmonary nodules.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1973 to September 
2003.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by a 
Department of Veterans' Affairs (VA) Regional Office (RO).  
This matter was remanded in December 2007.  A review of the 
record shows that the RO has complied with all remand 
instructions to the extent possible.  Stegall v. West, 11 
Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 
2002) contemplates that all evidence will first be reviewed 
at the RO so as not to deprive the claimant of an opportunity 
to prevail with his claim at that level.  See generally 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  When the agency of original 
jurisdiction receives evidence relevant to a claim properly 
before it that is not duplicative of evidence already 
discussed in the statement of the case or a supplemental 
statement of the case, it must prepare a supplemental 
statement of the case reviewing that evidence.  38 C.F.R. 
§ 19.31(b)(1).  Further, when evidence is received prior to 
the transfer of a case to the Board, a supplemental statement 
of the case must be furnished to the veteran, and his or her 
representative, if any, as provided in 38 C.F.R. § 19.31 
unless the additional evidence is duplicative or not relevant 
to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no 
legal authority for a claimant to waive, or the RO to 
suspend, this requirement.  38 C.F.R. § 20.1304(c).

The most recent supplemental statement of the case was issued 
to the Veteran in July 2008.  He was advised, among other 
things, that he had 60 days to submit additional information.  
Shortly after the the issuance of the supplemental statement 
of the case, the Veteran submitted additional evidence, 
including private treatment records.  The Board's review of 
the claims file fails to show any supplemental statement of 
the case issued after receipt of the additional evidence.  In 
other words, the record does not show that the RO has 
reviewed the new evidence and issued a supplemental statement 
of the case for the issue of entitlement to service 
connection for pulmonary nodules as contemplated by 
regulation.  Under the circumstances, this matter must be 
returned to the RO for review of the additional evidence.  

Accordingly, the case is REMANDED for the following action:

The RO should review the expanded 
record, to include all evidence 
received since the July 2008 
supplemental statement of the case, and 
determine if service connection for 
pulmonary nodules is warranted.  The 
Veteran should be furnished an SSOC and 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


